Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
Este Tribunal, al enfrentarse a una controversia de he-chos cuya dilucidación entraña el establecimiento de una norma de derecho en nuestra jurisdicción, viene en la obli-gación, entre otras, de resolver dicha controversia: a la luz de la letra expresa de las disposiciones de ley pertinentes al caso; manteniendo presente los efectos, y consecuencias, que la implementación de dicha norma tendrá en el futuro en nuestra jurisdicción respecto a todas las personas que la misma afecta; y, sobre todo, evitando incurrir en el acomo-daticio “error” de inferir una “intención legislativa”, con-traria a la letra expresa de la ley, con el propósito de poder pasar juicio sobre la actuación del legislador, descartar la misma, y poder así lograr que prevalezca el criterio personal de los integrantes de este Foro.
La decisión mayoritaria que se emite en el presente caso *847—interpretativa de la Ley Núm. 2 de 23 de febrero de 1988, conocida como la “Ley del Fiscal Especial Indepen-diente”, 3 L.P.R.A. secs. 99h-99z— es un ejemplo clásico de todo lo que un tribunal apelativo precisamente no debe ha-cer-, esto es, la misma resulta violatoria de todas las sabias directrices antes mencionadas. Bajo el pretexto de que la interpretación que de dicha ley hiciera el foro de instancia “no toma en consideración la naturaleza y los objetivos que tuvo el legislador al. crear el Panel y otorgarle a éste la facultad para designar un F.E.I.” —opinión mayoritaria, pág. 830— el Tribunal despoja a los funcionarios que dicha ley cobija de un derecho que el legislador expresamente le concede a éstos; cual es, el de poder revisar o cuestionar, de manera efectiva, la “determinación administrativa de causa probable” que el Secretario de Justicia está facul-tado, por ley, para hacer en esta clase de situaciones.
En otras palabras, y utilizando como excusa una ale-gada e inexistente intención legislativa, la mayoría de los integrantes del Tribunal —foro que únicamente está facul-tado para pasar juicio sobre la validez, y no la sabiduría, de las leyes que aprueba el legislador— nuevamente hace caso omiso del claro y expreso lenguaje de un estatuto e impone su personal y particular criterio sobre el de la Asamblea Legislativa de Puerto Rico-, requebrando, aún más, el fino balance que debe, y tiene que, existir entre las tres (3) Ramas de nuestro Gobierno.
I
Mediante la citada Ley Núm. 2 de 23 de febrero de 1988, el legislador creó no sólo el cargo de “fiscal especial inde-pendiente” sino que un procedimiento sui generis para li-diar con la situación en que ciertos y determinados funcio-narios públicos, los cuales enumeró,(1) fueran relacionados *848o involucrados con la supuesta comisión de “cualquier de-lito grave y menos grave incluido en la misma transacción o evento y los delitos contra los derechos civiles, la función pública y el erario público”.(2)
Conforme al procedimiento especial establecido, el Se-cretario de Justicia, luego de llevar a cabo “una investiga-ción preliminar”, viene en la obligación de determinar, “a base de la información disponible y los hechos alegados, si existe causa suficiente para creer que se ha cometido ... [por el funcionario involucrado] ... cualquier delito grave y me-nos grave incluido en la misma transacción o evento y los delitos contra los derechos civiles, la función pública y el erario público”. (Énfasis suplido.)(3)
El Secretario de Justicia, naturalmente, puede concluir que existe, o que no existe, causa suficiente para creer que el funcionario involucrado cometió o no los delitos que se le imputan. Dicha determinación administrativa de causa probable, o de no causa, deberá ser informada por el Secre-tario al Panel sobre el Fiscal Especial;(4) debiendo el Secre-tario notificar, adicionalmente, su dictamen al respecto tanto al querellante que solicitó la investigación como al funcionario respecto al cual se solicitó la misma.(5)
Tanto el querellante, en caso de una determinación de *849no causa por el Secretario, como el funcionario involu-crado, en caso de una determinación de “causa suficiente” de parte del Secretario, tendrán el término de quince (15) días para solicitar del citado Panel la revisión, según sea el caso, de la determinación del Secretario de Justicia de que se designe, o no, un "fiscal especial”. (6)
En el caso específico en que el Secretario efectivamente determina que existe “causa suficiente” contra el funciona-rio querellado, la citada Ley Núm. 2 de 1988 expresamente establece que el mencionado funcionario “podrá solicitar al Panel... que revise y no confirme la recomendación del Se-cretario de Justicia de que se designe un Fiscal Especial”.(7) (Énfasis suplido.)
Ello cobra singular importancia en vista del hecho de que la decisión que finalmente haga el Panel a los efectos de que “no procede el nombramiento de un Fiscal Especial, ... será final y firme y no podrá radicarse querella nueva-mente por los mismos hechos”. (Énfasis suplido.)(8)
Por último, procede indicar que si el Panel llega a la decisión contraria, esto es, de que procede designar a un “fiscal especial”, éste será el encargado de radicar, y soste-ner ante el foro judicial, las denuncias o acusaciones que en derecho procedan.(9)
HH HH
Una lectura de la opinión mayoritaria demuestra que son tres (3) los fundamentos que se aducen en la misma para sostener la errónea conclusión a los efectos de que el funcionario público involucrado en esta clase de situación no tiene derecho a examinar la evidencia, recopilada por el Secretario de Justicia en la etapa de la "investigación pre-*850liminar”, a base de la cual el Secretario le recomienda al Panel el nombramiento de un fiscal especial.
Aduce la mayoría, en primer lugar, que no surge “del historial legislativo ni de la exposición de motivos de la Ley del F.E.I. una intención legislativa de crear un mecanismo de descubrimiento de prueba que constituya un trato pri-vilegiado o preferencial para los altos funcionarios del Go-bierno que pueden ser objeto de unas investigaciones en su contra”. Opinión mayoritaria, pág. 836.
En segundo término —y luego de señalar que, en casos comunes y corrientes, el “sumario fiscal” siempre ha sido considerado como “privado y secreto”— señala la mayoría que si esa “es la norma para todos los ciudadanos, ¿cómo los tribunales van a crear una norma distinta y más favorable para beneficiar a los funcionarios públicos investiga-dos bajo la Ley del F.E.I., en ausencia de una intención legislativa a ese respecto”? (Enfasis suprimido.) Opinión mayoritaria, pág. 835.
Por último, expresa el Tribunal que permitirle ese des-cubrimiento al funcionario objeto de la investigación preli-minar por parte del Secretario de Justicia “podría resultar en menoscabo de la investigación en curso” (Opinión mayo-ritaria, pág. 832), por razón de que, conforme la mayoría, el funcionario querellado podría coaccionar a los testigos po-tenciales y/o éstos podrían negarse a ofrecer información al saber que sus testimonios serán objeto de escrutinio por parte del funcionario querellado.
Los mencionados tres (3) fundamentos, dicho ello con el respeto y consideración que nos merecen nuestros compa-ñeros Jueces, constituyen la mejor evidencia de que la po-sición que asume la mayoría de los integrantes del Tribunal es una totalmente insostenible desde un punto de vista es-trictamente jurídico. Veamos.
*851l-H Í-H
La figura del “fiscal especial independiente” advino a la atención pública, en la esfera federal, al comienzo de la década de los años setenta (70) en relación con el triste-mente famoso “escándalo Watergate”; caso en que el nom-bramiento, y existencia, de dicho “fiscal especial indepen-diente” estaba plenamente justificado por razón de que, como posteriormente se pudo comprobar, estaban directa-mente envueltos en el mismo figuras tales como el propio Presidente de Estados Unidos y el “Attorney General” de dicho País. Dicha situación particular, naturalmente, im-pedía que el Departamento de Justicia federal realizara la investigación en el caso; ello por la obvia razón de que na-die debe investigarse a sí mismo.
Esta situación desembocó en una serie de legislación —tanto en la esfera federal, estatal como local— que nos trae a la aprobación, por la Asamblea Legislativa de Puerto Rico en 1988, de la citada Ley Núm. 2. No hay duda de que el propósito principal del legislador, al aprobar dicha Ley lo fue, y es, el evitar que funcionarios de alta jerarquía en el Gobierno ejerzan, de manera impropia, influencia sobre otros funcionarios del mismo gobierno en relación con in-vestigaciones de índole criminal en que ellos puedan estar personalmente envueltos.
Por otro lado, tampoco debe haber duda alguna sobre el hecho de que el legislador, al aprobar la referida legisla-ción, también estaba consciente de que estos funcionarios son particularmente vulnerables a ser objeto de imputacio-nes falsas, o fabricadas, de parte de ciudadanos a quienes no les agrada, o se sienten perjudicados por, las decisiones que éstos continuamente tienen que hacer en el desempeño de sus cargos.
Definitivamente debido a los antes expresado es que el legislador, al aprobar la citada Ley Núm. 2, de manera expresa insertó en la misma un esquema o procedimiento *852administrativo, anterior a la designación oficial del “fiscal especial”, que protege adicionalmente a dichos funcionarios de imputaciones o querellas infundadas.
Dicho de la manera más sencilla, y con la esperanza dé que otras mentes nos entiendan, el legislador estableció —en relación con las querellas que se radican contra estos funcionarios— una especie de “cedazo o filtro” administra-tivo con el propósito de evitar que imputaciones inmerito-rias logren acceso a la esfera judicial.
Este “cedazo o filtro” administrativo se compone, como hemos visto, de dos (2) etapas, a saber: la primera, la “in-vestigación preliminar” que realiza el Secretario de Justi-cia, la cual desemboca en una recomendación de éste al Panel sobre si existe, o no, “causa suficiente” para la desig-nación de un “fiscal especial”, y la segunda etapa, a nivel del Panel, en la cual dicho organismo tiene la facultad de confirmar, o revocar, la recomendación del Secretario de Justicia.
El legislador pudo haber “dejado las cosas ahí”; esto es, el procedimiento administrativo por él establecido no nece-sitaba, desde un punto de vista jurídico, ningún “ingre-diente”, o paso, adicional. No fue así; el legislador, como hemos visto, fue “más lejos”.
Se estableció por la Asamblea Legislativa, de manera expresa, que en la situación en que el Secretario de Justicia determina que efectivamente existe “causa suficiente” para la designación de un “fiscal especial independiente”, y así lo recomiende al Panel, el funcionario querellado puede so-licitar del Panel la revisión, y eventual revocación, de la referida determinación y ¡o recomendación del Secretario de Justicia.
¿Cómo, cabe preguntarse, puede el funcionario quere-llado revisar, ante el Panel, la decisión del Secretario de Justicia, de que existe “causa suficiente” para la designa-ción de un fiscal especial, si ese funcionario desconoce to-*853talmente la evidencia en que se basó el Secretario para ha-cer dicha determinación y ¡o recomendación?
En otras palabras, ¿cómo puede el funcionario quere-llado demostrar ante el Panel que la evidencia en poder del Secretario no es confiable y/o no es suficiente en derecho si el funcionario desconoce la misma? Dicho de la manera más sencilla posible, ¿puede alguien refutar, controvertir, o defenderse de, lo que absolutamente desconoce?
La contestación “salta a la vista y hiere la retina”. In re Roldán González, 113 D.P.R. 238, 242 (1982). En vista del expreso mandato legislativo, concediéndole el derecho a ese funcionario a revisar la actuación del Secretario de Justi-cia, de alguna forma y manera, que no perjudique de ma-nera sustancial la investigación que se lleva a cabo, el foro judicial viene en la obligación de brindarle a ese funciona-rio un “mecanismo” con el propósito de que éste adquiera “conocimiento” respecto a la evidencia en que basó su deter-minación de “causa suficiente” el Secretario de Justicia.(10)
Aquí no se trata, como expresa la mayoría de los inte-grantes del Tribunal, con la obvia intención de encubrir su errónea decisión, de que si el foro judicial acepta la tesis del demandante recurrido le estaría dando la espalda a los “fines u objetivos” que alegadamente tuvo el legislador al aprobar la citada Ley Núm. 2, que le estaría concediendo o reconociendo a éste “un trato privilegiado o preferential”, y de que estaríamos poniendo en peligro la investigación a ser realizada por razón de que los testigos podrían ser coaccionados.
De lo que realmente se trata y a lo que llana y sencilla-mente nos enfrentamos es a un claro y expreso mandato *854legislativo, la sabiduría del cual no tenemos la facultad para cuestionar. Véase P.I.P. v. C.E.E., 120 D.P.R. 580 (1988). La mayoría de los integrantes del Tribunal, so color de una inexistente intención legislativa respecto a la natu-raleza y objetivo de la citada Ley Núm. 2 y tratando de “equiparar” dos (2) procedimientos que son estatutaria-mente distintos, hace caso omiso de ese mandato legislativo.
El legislador, de manera clara y expresa, concedió el de-recho de revisar la determinación administrativa de causa probable que viene en la obligación de hacer el Secretario de Justicia en esta clase de casos. Este Tribunal tiene la obligación de implementar ese mandato legislativo. Reite-radamente hemos resuelto que, cuando el lenguaje del es-tatuto es claro y explícito, no cabe menospreciar la letra de la ley bajo el pretexto de cumplir con su espíritu. Col. Int’l Sek P.R., Inc. v. Escribá, 135 D.P.R. 647 (1994); Torres v. Star Kist Caribe, Inc., 134 D.P.R. 1024 (1994); Ferretería Matos, Inc. v. P.R. Tel. Co., 110 D.P.R. 153 (1980); Román v. Superintendente de la Policía, 93 D.P.R. 685 (1966).
Siendo esa la situación, se caen por su propio peso los dos (2) primeros argumentos de la mayoría a los efectos de que estamos ignorando la supuesta intención legislativa a la que dicha mayoría hace referencia y el de que no hay razón para concederle un trato diferente a estos funciona-rios públicos, distinto el mismo al de los demás imputados de delito. La contestación es sencilla: el legislador así lo entendió procedente. En relación con este punto, es de no-tar que la ley federal al respecto —28 U.S.C. see. 591 et seq.— la cual sirvió de “modelo” a la nuestra,(11) no con-tiene la disposición específica aquí en controversia. La in-clusión por nuestro legislador, y existencia, de dicha dispo-sición en la citada Ley Núm. 2, constituye una clara expresión del mandato legislativo, el cual venimos obliga-*855dos a obedecer. Sabido es, repetimos, que no podemos pasar juicio sobre la “sabiduría” de la actuación legislativa ni sustituir nuestro criterio, sobre cómo deben ser las cosas, por el del legislador; esto es, únicamente podemos emitir juicio sobre la validez del estatuto. P.I.P. v. C.E.E., ante. En otras palabras, si el estatuto es válido, desde un punto de vista contitucional, venimos en la obligación de ponerlo en vigor y aplicarlo.
Por otro lado, y en relación con el tercero de los funda-mentos que brinda la mayoría en apoyo de su errónea de-cisión —a los efectos de que permitirle un “descubrimiento de prueba” al funcionario querellado pone en riesgo la in-vestigación por razón de que dicho funcionario puede “coac-cionar” a los testigos y éstos pueden no declarar ante la expectativa de que su testimonio sea hecho público— real-mente no tenemos mucho que decir; esto es, el mismo defi-nitivamente no necesita ser refutado, debido a lo inmerito-rio que es. De todas maneras, y por aquello de que siempre existe la posibilidad de que alguien pueda entender que dicho argumento es uno válido, basta con que se señale que el riesgo de que un acusado potencial ejerza presión inde-bida sobre un testigo siempre existe en todas las etapas del procedimiento. Por otro lado, la identidad de los testigos de cargo en una causa criminal siempre será conocida por el imputado de delito. En fin, dichos argumentos no sostienen la errada decisión que emite el Tribunal en el presente caso.
IV
En resumen, y por las razones antes expresadas, no po-demos refrendar con nuestro voto la decisión que emite el Tribunal en el presente caso. La misma constituye un ejemplo más de la errónea posición que predomina hoy día en el Tribunal; esto es, de que este Foro tiene la facultad para, a su antojo y capricho, derogar o enmendar judicial-*856mente las leyes que aprueba la Asamblea Legislativa de Puerto Rico. Dicha actuación, sin embargo, no resulta im-presionante; ello ha sucedido ya tantas veces que, desafor-tunadamente, el hecho de que ocurra de nuevo no causa mucho revuelo.
Lo que sí llama la atención de la decisión emitida en el día de hoy lo es el hecho de que se priva a un funcionario público, cobijado por las disposiciones de la citada Ley Núm. 2 de 1988, de revisar y cuestionar, de manera efec-tiva y a “nivel administrativo”, la determinación realizada por el Secretario de Justicia a los efectos de que existe “causa suficiente” para designar un fiscal especial indepen-diente en relación con los hechos que se le imputan a éste; esto es, se le priva del derecho que estimó procedente conce-derle el legislador de defenderse, y poder demostrar su ino-cencia, ante el organismo administrativo que éste creó para lidiar con estas situaciones.
Dicho de otra forma, con motivo de la decisión mayori-taria hoy emitida se elimina la posibilidad de que cual-quier funcionario público, de los cobijados por la citada Ley Núm. 2, que en el futuro pueda verse envuelto en una si-tuación similar, y contra quien se haya radicado una que-rella inmeritoria, pueda evitar que su nombre y reputación sean zarandeados públicamente como consecuencia de la celebración de un proceso criminal.
Esa situación, consecuencia directa e inescapable de la decisión mayoritaria hoy emitida, es lo que resulta ser ver-daderamente importante e impresionante, y ciertamente lamentable.

 A saber:
“(a) El Gobernador;
*848“(b) los Secretarios y Subsecretarios de Departamentos del Gobierno;
“(c) los jefes y subjefes de agencias;
“(d) los Directores Ejecutivos de las corporaciones públicas;
“(e) los Alcaldes;
“(f) los miembros de la Asamblea Legislativa de Puerto Rico;
“(g) los asesores y ayudantes del Gobernador;
“(h) jueces, y
“(i) todo individuo que haya ocupado cualesquiera de los cargos antes enumera-dos, a quien se le impute la comisión de cualquier delito grave y menos grave in-cluido en la misma transacción o evento y los delitos contra los derechos civiles, la función pública y el erario público, mientras ocupaba uno de los cargos enumerados, sujeto a que la designación del Fiscal Especial se haga dentro de los cuatro (4) años siguientes a la fecha en que dicho individuo cesó en su cargo.” 3 L.P.R.A. sec. 99k(l).


 3 L.P.R.A. sec. 99k(l).


 3 L.P.R.A. sec. 99k(2).


 3 L.P.R.A. sec. 99k(2).


6) 3 L.P.R.A. sec. 99k(3).


 3 L.P.R.A. sec. 99k(5).


 3 L.P.R.A. sec. 99k(5).


 3 L.P.R.A. sec. 99k(5).


 3 L.P.R.A. sec. 99k(3).


 Nótese que, distinto al caso del funcionario querellado, en la situación en que el Secretario de Justicia determina que no existe causa suficiente para el nom-bramiento de un “fiscal especial”, el ciudadano querellante —al ir en revisión de dicha determinación ante el Panel— sí tiene conocimiento de la prueba que el Secre-tario de Justicia estimó “insuficienteello en vista de que ese querellante es el que produjo dicha prueba ante el Secretario.


 Véase Debate legislativo de la Cámara de Representantes sobre el P. del S. 931 de 29 de enero de 1988, 10ma Asamblea Legislativa, 4ta Sesión Ordinaria.